Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority of JP2015-192547 filed on 09/30/2015, PCT/JP2016/068229 on 06/20/2016, and 15/763,449 filed on 03/27/2018.
Information Disclosure Statement
The information disclosure statement has been considered by Examiner; however, certain documents have not been considered. Please see the annotated IDS. 
Claim Objections
Claim 4 is objected to because of the following informalities: The claim recites “wherein the height data are stored as the field shape data in the field map layer.” Claim 4 depends on claim 3, wherein claim 3 recites “wherein height data of the agricultural field are stored as the field shape data in the field map layer.” Therefore, claim 4 recites a redundant limitation.  
Claim 12 is objected to because of the following informalities: The claim recites “an intra-arrow spacing.” Examiner suggests amending this limitation to align with the specification, which recites “intrarow spacing” in [0033].
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-18 are directed to a system. Therefore, claims 1-18 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claim 1 is directed to evaluating correlations between field conditions and crop conditions for field blocks. In particular, the claims are directed to a Mental Process related to observations performed in the human mind including observation, evaluation, judgment, and opinion. The limitations directed to the abstract idea include: a first field work layer in which the first field work data…and a second field work layer in which the second field work data…a field map layer in which field shape data defining a 15shape of the agricultural field… the agricultural field being divided into common 20field blocks in the field map layer, in the first field work layer, and in the second field work layer such that the field conditions in the common field blocks are annually correlated with the crop conditions in the common field blocks, respectively; and 28Attorney Docket No.: KBT-P0061-1circuitry configured to generate evaluation data including annual correlations between the field conditions and the crop conditions in the common field blocks based on the data of the field database. The present claim, as drafted, is a process that, under considerations of the broadest reasonable interpretation of the claimed invention, but for the language of “circuitry,” is directed to a Mental Process related to observations performed in the human mind including observation, evaluation, judgment, and opinion. The claim generates evaluation data based on correlations, which is a form of a mental process including observation, evaluation, judgment, and opinion. Therefore, the independent claim includes an abstract idea. 
Dependent claims 2, 9-13, and 17-18 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration. 
Dependent claims 3-8 and 14-16 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Claim 1 does not integrate the judicial exception into a practical application. In particular, claim 1 is directed to “a computer configured to communicate with the first sensor and 10the second sensor to receive the first field work data and the second field work data” configured to perform the steps of the abstract idea. This limitation does not integrate the judicial exception into a practical application because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)). The sensors, such as “a first sensor to detect field conditions in an agricultural field to 5generate first field work data indicating the field conditions of the agricultural field” and “a second sensor to detect crop conditions in the agricultural field to generate second field work data indicating the crop conditions,” are nothing more than generally linking the use of the judicial exception to a particular technology. The sensors, as drafted, are not sufficient to prove integration into a practical application because Applicant is relying on a person having ordinary skill to determine how to apply the sensors to the claimed invention. The specification, particularly [0018-0020, 0022, 0026], merely describes the capabilities of the sensors without disclosing how the sensors perform the function. As the sensors are a generic tool applied to the claimed invention, these sensors are not sufficient to prove integration into a practical application. Additionally, the claim is directed to “circuitry configured to generate evaluation data,” which is nothing more than “apply it” with circuitry. The circuitry is merely a tool to perform the steps of the abstract idea, which is not sufficient to prove integration into a practical application. 
Regarding the limitations of “a memory configured to store a field database in which data are segmented by layers,” “a field map layer in which field shape data defining a 15shape of the agricultural field are stored,” “a first field work layer in which the first field work data are stored,” and “and a second field work layer in which the second field work data are stored,” these limitations are nothing more than mere extra-solution activity. The limitations merely detail the abstract information stored in the generic computer. The specification does not provide any detailed description as to how these layers are formed or are anything more than a generic data structure configured to store data. This limitation is not sufficient to prove integration into a practical application because it is nothing more than extra-solution activity performed by a generic computer. 
The additional elements of the independent claim, such as the computer, sensors, circuitry, and memory, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2, 9-13, and 17-18 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not sufficient to prove integration into a practical application. 
Dependent claims 3-4 and 6-8, similar to the independent claim above, introduce the additional element of storing data. In particular, dependent claim 3 recites “wherein height data of the agricultural field are stored as the field 15shape data in the field map layer.” Dependent claim 4 recites “and 29Attorney Docket No.: KBT-P0061-1wherein the height data are stored as the field shape data in the field map layer.” Dependent claim 6 recites “and wherein the contour data are stored as the field shape data in the field map layer.” Dependent claim 7 recites “wherein crop planting position data generated based on a work traveling of the rice planting machine or the seeding machine are stored 20as the first field work data.” Dependent claim 8 recites “wherein a yield per a common field block of the agricultural field is 10calculated from the unit traveling yield data and stored in the second field work layer.” The limitations merely detail the abstract information stored in the generic computer. This limitation is not sufficient to prove integration into a practical application because it is nothing more than extra-solution activity performed by a generic computer. 
Dependent claims 4, 15, and 16 incorporate similar additional elements to that of the sensors of independent claim 1. Dependent claims 4 and 15 recite the additional element of “wherein a farm work machine comprises the first sensor, wherein the height data are generated as the first field work data by the first sensor while the farm work machine travels in the agricultural work field.” Dependent claim 16 recites the additional element of “wherein a harvesting machine comprises the second sensor.” This limitation is nothing more than mere “apply it” with a generic sensor. The sensors, as drafted, are not sufficient to prove integration into a practical application because Applicant is relying on a person having ordinary skill to determine how to apply the sensors to the claimed invention. The specification, particularly [0018-0020, 0022, 0026], merely describes the capabilities of the sensors without disclosing how the sensors perform the function. As the sensors are a generic tool applied to the claimed invention, these sensors are not sufficient to prove integration into a practical application.
Dependent claims 5 and 14 introduces the additional element of “wherein the farm work machine is one of a tractor, a rice planting machine, a seeding machine, and a harvesting machine.” This is nothing more than generally linking the use of the judicial exception to particular technological machine. There are no improvements to the farm work machine. This is not sufficient to prove integration into a practical application.
Therefore, the dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Independent claim 1 does not include anything significantly more than the abstract idea. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such the computer, sensors, and circuitry of claim 1, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. The sensors, such as “a first sensor to detect field conditions in an agricultural field to 5generate first field work data indicating the field conditions of the agricultural field” and “a second sensor to detect crop conditions in the agricultural field to generate second field work data indicating the crop conditions,” are nothing more than generally linking the use of the judicial exception to a particular technology. The sensors, as drafted, are not anything significantly more than the judicial exception because Applicant is relying on a person having ordinary skill to determine how to apply the sensors to the claimed invention. The specification, particularly [0018-0020, 0022, 0026], merely describes the capabilities of the sensors without disclosing how the sensors perform the function. As the sensors are a generic tool applied to the claimed invention, these sensors are not anything significantly more than the abstract idea. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the independent claim is viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Regarding the limitations of “a memory configured to store a field database in which data are segmented by layers,” “a field map layer in which field shape data defining a 15shape of the agricultural field are stored,” “a first field work layer in which the first field work data are stored,” and “and a second field work layer in which the second field work data are stored,” these limitations are nothing more than mere extra-solution activity. The specification, such as [0017], does not provide any detailed description as to how these layers are formed or how these layers are anything more than a generic data structure configured to store data. Furthermore, Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, the additional elements of the independent claim, when considered both individually and in combination, are not anything significantly more than the judicial exception.
Dependent claims 2, 9-13, and 17-18 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not anything significantly more than the judicial exception. 
Dependent claims 3-4 and 6-8, similar to the independent claim above, introduce the additional element of storing data. In particular, dependent claim 3 recites “wherein height data of the agricultural field are stored as the field 15shape data in the field map layer.” Dependent claim 4 recites “and 29Attorney Docket No.: KBT-P0061-1wherein the height data are stored as the field shape data in the field map layer.” Dependent claim 6 recites “and wherein the contour data are stored as the field shape data in the field map layer.” Dependent claim 7 recites “wherein crop planting position data generated based on a work traveling of the rice planting machine or the seeding machine are stored 20as the first field work data.” Dependent claim 8 recites “wherein a yield per a common field block of the agricultural field is 10calculated from the unit traveling yield data and stored in the second field work layer.” The limitations merely detail the abstract information stored in the generic computer, which is extra-solution activity. The specification, such as [0017], does not provide any detailed description as to how these layers are formed or how these layers are anything more than a generic data structure configured to store data. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how these dependent claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 4, 15, and 16 incorporate similar additional elements to that of the sensors of independent claim 1. Dependent claims 4 and 15 recite the additional element of “wherein a farm work machine comprises the first sensor, wherein the height data are generated as the first field work data by the first sensor while the farm work machine travels in the agricultural work field.” Dependent claim 16 recites the additional element of “wherein a harvesting machine comprises the second sensor.” This limitation is nothing more than mere “apply it” with a generic sensor. The sensors, as drafted, are not anything significantly more than the judicial exception because Applicant is relying on a person having ordinary skill to determine how to apply the sensors to the claimed invention. The specification, particularly [0018-0020, 0022, 0026], merely describes the capabilities of the sensors without disclosing how the sensors perform the function. As the sensors are a generic tool applied to the claimed invention, these sensors are not anything significantly more.
Dependent claims 5 and 14 introduces the additional element of “wherein the farm work machine is one of a tractor, a rice planting machine, a seeding machine, and a harvesting machine.” This is nothing more than generally linking the use of the judicial exception to particular technological machine. There are no improvements to the farm work machine. This is not sufficient to prove anything significantly more than the judicial exception.
Accordingly, claims 1-18 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 9, and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sauder et al. (US 20180146612 A1).

Regarding claim 1, Sauder anticipates an agricultural field management system comprising: a first sensor to detect field conditions in an agricultural field to 5generate first field work data indicating the field conditions of the agricultural field ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, variety, rotation, growth stage, and more, as well as in [0089] teaches the sensors can monitor weather conditions in the field, as well as in [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location, as well as in [0044] teaches sensors can be coupled to agricultural apparatuses including tractors, combines, harvesters, planters, and more; see also: [0047, 0069, 0074, 0076, 0081-0082, 0085]);
a second sensor to detect crop conditions in the agricultural field to generate second field work data indicating the crop conditions ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0069, 0074, 0076, 0081-0082, 0085]);
and a computer configured to communicate with the first sensor and 10the second sensor to receive the first field work data and the second field work data, respectively ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein the sensors are communicatively coupled to the agricultural intelligence system, wherein the sensors are configured to send data to the agricultural intelligence system, as well as in [0047] teaches the communication layer can be configured to send field data from the remote sensor to the repository for storage; see also: [0062, 0076]), 
the computer comprising: a memory configured to store a field database in which data are segmented by layers ([0016] teaches the system includes a database for storing agricultural data including yield and field data in a database, as well as in [0058] teaches model data including a model of past events in the one or more fields, a model of the current status of the one or more fields, and a model of the predicted events of the one or more fields, wherein the model and field data may be stored in data structures in memory and rows in a data base table, and wherein [0068] teaches field map data layers stored in a device memory, as well as in [0052] teaches the map can have specified CLUs defining the boundaries on the maps; see also: [0052, 0069, 0120]
the layers comprising: a field map layer in which field shape data defining a 15shape of the agricultural field are stored ([0068] teaches the field map layers are stored in the device memory, wherein [0052] teaches the field map can have boundaries for each field, as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0042-0044, 0069, 0074, 0116, 0120]);
a first field work layer in which the first field work data are stored ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, as well as in [0042] teaches the field data can be fertilizer data, harvest data, crop type, variety, rotation, growth stage, and more, as well as in [0089] teaches the sensors can monitor weather conditions in the field, as well as in [0080] teaches the sensors on a moving vehicle include position sensors and speed sensors, wherein the sensors are programmed to determine location, as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0044, 0047, 0069, 0074, 0076, 0081-0082, 0085]; Examiner’s Note: In order for there to be a plurality layered/hierarchical structures within the database, there must be at least a first and second layer.);
and a second field work layer in which the second field work data are stored ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for harvester apparatus that send yield measurement data to devices in the system as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0042-0044, 0064, 0069, 0074, 0116, 0120]; Examiner’s Note: In order for there to be a plurality layered/hierarchical structures within the database, there must be at least a first and second layer.),
the agricultural field being divided into common 20field blocks in the field map layer, in the first field work layer, and in the second field work layer such that the field conditions in the common field blocks are annually correlated with the crop conditions in the common field blocks, respectively ([0128-0129] teach a comparison center interface that displays comparison data for a particular farm or field, wherein each region (i.e. common field block) has farming data for a plurality of years, such as 2013 and 2014, which are used to correlate the previous region yields with the planting conditions of the current field, wherein [0120] teaches the regions of the map of a field can be shaped like a polygon, as well as in [0116] teaches the map may have boundaries designated by map tiles as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more and wherein [0016] teaches the system includes a database for storing agricultural data including yield and field data in a database, wherein [0069] teaches the display device comprises a plurality of rows, each row associated with and identifying a field, specifying what crop is planted in the field, the field size, field location, and a graphic representation of the field perimeter, wherein [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0051, 0069, 0074, 0116]);
and 28Attorney Docket No.: KBT-P0061-1circuitry configured to generate evaluation data including annual correlations between the field conditions and the crop conditions in the common field blocks based on the data of the field database ([0126] teaches the device can create one or more correlations between different parameters and variables of the agricultural data for field operations, wherein the system correlates between yield data and a farm practice variable for different regions of at least one field, wherein the system can include a return on investment tool that can display an optimal region or set of conditions for maximizing ROI, as well as in [0128-0129] teach a comparison center interface that displays comparison data for a particular farm or field, wherein each region has farming data for a plurality of years, such as 2013 and 2014, which are used to correlate the previous region yields with the planting conditions of the current field, which may be utilized to optimize the yield for further seasons, wherein [0120] teaches the regions of the map of a field can be shaped like a polygon, as well as in [0116] teaches the map may have boundaries designated by map tiles, and wherein [0016] teaches the system includes a database for storing agricultural data including yield and field data in a database; see also: Figs. 9-11, [0051]).

Regarding claim 2, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the first field work data and the second field work data include a traveling route of a farm work machine ([0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location, wherein [0076] teaches the vehicles can be agricultural vehicles or implements, such as a tractor, planting equipment, tillage equipment, harvester equipment, and more, as well as in [0051] teaches a data management layer to be programmed to manage repositories, wherein the repository can be a hierarchical database or relational database, wherein [0058] teaches model and field data can be stored in structures in rows in a database table; see also: [0063, 0067]), 
and wherein the traveling route is associated with the common field 10blocks in the field map layer ([0004] teaches a coverage map that shows regions of the field that have been planted, wherein coverage map of the planter is generated based on the planting data collected by the planter, as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, as well as in [0074] teaches the regions are useful in directing machine operation, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more; see also: [0051, 0080-0081]).  

Regarding claim 5, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the farm work machine is one of a tractor ([0044] teaches the agricultural apparatus can be a tractor), 
a seeding machine ([0044] teaches the agricultural apparatus can be a planter, wherein [0004] teaches planters are used for planting seeds of crops), 
and a harvesting machine ([0044] teaches the agricultural apparatus can be a harvester).  

Regarding claim 7, Sauder anticipates all the limitations of claim 5 above.
Sauder further anticipates wherein crop planting position data generated based on a work traveling of the seeding machine are stored 20as the first field work data ([0004] teaches a coverage map that shows regions of the field that have been planted, wherein coverage map of the planter is generated based on the planting data collected by the planter, as well as in [0080-0081] teach using sensors on any moving vehicle or apparatus in order to determine the location of the vehicle; see also: [0051, 0067]), 
and wherein the crop planting position data are associated with the common field blocks ([0004] teaches a coverage map that shows regions of the field that have been planted, wherein coverage map of the planter is generated based on the planting data collected by the planter, as well as in [0005] teaches producing a coverage map to display regions of the field that have been harvested by a combine, as well as in [0074] teaches the regions are useful in directing machine operation, wherein [0067] teaches receiving data including field boundaries, as-planted maps, management zones, and more, as well as in [0069] teaches displaying fields in multiple zones, as well as in [0080-0081] teach using sensors on any moving vehicle or apparatus in order to determine the location of the vehicle; see also: [0051, 0080-0081]).  

Regarding claim 9, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the circuitry is configured to generate farm work plan 15information based on the evaluation data ([0113-0114] teach the system can send recommendations for taking an action in response to the correlation exceeding a threshold, wherein the system can then alert the user with a recommendation, wherein [0039] teaches the recommendation can allow a user to perform better farming operations including planting decisions, planting dates, application of nutrients, and more, as well as in [0068] teaches the recommendations allow the user to take action and focus on issues including seeds and planting instructions; see also: [0116]; Examiner’s Note: The recommendation for action is the plan information.).  

Regarding claim 11, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the crop conditions include at least one of crop yield ([0044] teaches the agricultural apparatus is coupled to one or more remote sensors, wherein [0064] teaches the one or more remote sensors gathers field data including geographical location of the fields, as well as in [0079] teaches yield sensors for the harvester apparatus that send yield measurement data to devices in the system; see also: [0042-0044, 0047, 0069, 0074, 0076, 0081-0082]).  

Regarding claim 12, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the field conditions include at least one of a seedling planting amount ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein the sensors gather field data, wherein [0042] teaches the field data includes seed population; see also: [0115, 0120, 0124]), 
fertilization amounts ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein the sensors gather field data, wherein [0042] teaches the field data can be fertilizer data including amount), 
fertilization distribution ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein the sensors gather field data, wherein [0042] teaches the field data can be fertilizer data including fertilization method and application type), 
a cultivation depth ([0044] teaches the agricultural apparatus is coupled to one or more sensors, wherein [0082] teaches the sensors include a planting depth sensor, and wherein [0042] teaches the field information includes the relative maturity of the planted seed; see also: [0042-0044, 0083, 0120]).  

Regarding claim 13, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the field conditions arise due to agricultural work 10conducted by a farm work machine ([0044] teaches the remote sensors are coupled to the agricultural apparatuses, such as tractors, combines, harvesters, planters, and more, wherein the sensor data is sent to the agricultural intelligence computer system, wherein sensor data is the same information as field data, wherein [0042] teaches field data includes harvest data, crop type, crop variety, crop rotation, growth stage, tillage practice, wherein [0004] teaches planters are used for planting seeds of crops, and wherein [0074] teaches the sensors in the field can ingest, manage, and transfer location-based observations based on the location of the agricultural apparatus in the field; see also: [0064, 0076]; Examiner’s Note: The agricultural work includes the tilling performed by the tilling machine, harvesting performed by the harvester, planting performed by the planters, and more.).  

Regarding claim 14, Sauder anticipates all the limitations of claim 13 above.
Sauder further anticipates wherein the farm work machine is one of a tractor ([0044] teaches the agricultural apparatus can be a tractor), 
and a seeding machine ([0044] teaches the agricultural apparatus can be a planter, wherein [0004] teaches planters are used for planting seeds of crops).  

Regarding claim 15, Sauder anticipates all the limitations of claim 14 above.
Sauder further anticipates wherein the farm work machine comprises the first sensor ([0044] teaches the remote sensors are coupled to the tractors, wherein the sensor data is sent to the agricultural intelligence computer system, wherein sensor data is the same information as field data; see also: [0042, 0064, 0076, 0080-0081]).  

Regarding claim 16, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein a harvesting machine comprises the second sensor ([0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location, wherein [0076] teaches the vehicles can be agricultural vehicles or implements, such as harvester equipment; see also: [0042-0044, 0064, 0074]), 
and wherein the crop conditions are detected while the harvesting machine harvests crops in the agricultural field ([0044] teaches the remote sensors are coupled to the harvesters, wherein the sensor data is sent to the agricultural intelligence computer system, wherein sensor data is the same information as field data, wherein [0042] teaches field data includes harvest data, crop type, crop variety, crop rotation, growth stage, and more, as well as in [0064] teaches field data also includes tillage information and soil information about the one or more fields, and wherein [0074] teaches the sensors in the field can ingest, manage, and transfer location-based observations based on the location of the agricultural apparatus in the field; see also: [0076]).  

Regarding claim 17, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein the common field blocks are defined arbitrarily ([0116] teaches the system can evaluate the field boundaries on a map based on map tiles, as well as in [0120] teaches the regions of the map of a field can be shaped like a polygon; see also: [0052]; Examiner’s Note: Map tiles are a uniform measure of dividing a mapped area, which would not take into consideration the shape/terrain of the area being divided.).  

Regarding claim 18, Sauder anticipates all the limitations of claim 1 above.
Sauder further anticipates wherein each of the common field blocks has a substantially rectangular shape ([0116] teaches the map may have boundaries designated by map tiles, as well as in [0120] teaches the regions of the map of a field can be shaped like a polygon; Examiner’s Note: A map tile is a square, which is a type of rectangle.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Starr (US 20150370935 A1).

Regarding claim 3, Sauder anticipates all the limitations of claim 1 above.
However, Sauder does not explicitly teach wherein height data of the agricultural field are stored as the field 15shape data in the field map layer, and wherein slope data of the agricultural field is configured to be generated from the height data.  
From the same or similar field of endeavor, Starr teaches wherein height data of the agricultural field are stored as the field 15shape data in the field map layer ([0225] teaches calculating slope using the position of a point relative to a set of points around that point within a land area of interest, wherein a single elevation point and eight neighboring points can be considered, wherein the system may obtain the elevation information from a variety of sources, wherein [0012-0013] teach obtaining data associated with a plurality of agronomic characteristics from a source, such as an agricultural device, wherein [0019] teaches the agricultural device is a tractor, planter, harvester, soil implement, etc, and wherein [0174] teaches there are a plurality of databases that may each pertain to different characteristics of the agronomics, and wherein [0224] teaches the data associated with the slope can be stored for further consideration; see also: [0023-0025]),
and wherein slope data of the agricultural field is configured to be generated from the height data ([0071] teaches obtaining a slope of a land area from a computing element, as well as in Fig. 10 and [0245] teach the actual land slopes can be displayed within a map, wherein the land slopes of the areas of interest are display, wherein [0240] teaches determining slope and coordinating slope with a user’s desired zones, fields, or areas of interest; see also: [0117, 0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the  claimed invention to modify Sauder to incorporate the teachings of Starr to include wherein height data of the agricultural field are stored as the field 15shape data in the field map layer, and wherein slope data of the agricultural field is configured to be generated from the height data. One would have been motivated to do so in order to evaluate an important characteristic of land area that impacts the performance of the crop, wherein the slope can provide information on how the land area accumulates water or run-off in certain zones (Starr, [0224]). By incorporating the teachings of Starr, one would have been able to improve agronomics in a field by allowing the agricultural devices to automatically take appropriate action (Starr, [0159]).

Regarding claim 4, the combination of Sauder and Starr teach all the limitations of claim 3 above.
Sauder further teaches wherein a farm work machine comprises the first sensor ([0044] teaches the remote sensors are coupled to the tractors, wherein the sensor data is sent to the agricultural intelligence computer system, wherein sensor data is the same information as field data; see also: [0042, 0064, 0076, 0080-0081]).
However, Sauder does not explicitly teach wherein the height data are generated as the first field work data by the first sensor while the farm work machine travels in the agricultural work field, and 29Attorney Docket No.: KBT-P0061-1wherein the height data are stored as the field shape data in the field map layer.  
From the same or similar field of endeavor, Starr teaches wherein the height data are generated as the first field work data by the first sensor while the farm work machine travels in the agricultural work field ([0225] teaches calculating slope using the position of a point relative to a set of points around that point within a land area of interest, wherein a single elevation point and eight neighboring points can be considered, wherein the system may obtain the elevation information from a variety of sources, wherein [0012-0013] teach obtaining data associated with a plurality of agronomic characteristics from a source, such as an agricultural device, wherein [0019] teaches the agricultural device is a tractor, planter, harvester, soil implement, etc, and wherein [0160] teaches the agronomic data can be gathered from sensors located anywhere or on anything relative to a field; see also: [0023-0025, 0181]), 
and 29Attorney Docket No.: KBT-P0061-1wherein the height data are stored as the field shape data in the field map layer ([0071] teaches obtaining a slope of a land area from a computing element, as well as in Fig. 10 and [0245] teach the actual land slopes can be displayed within a map, wherein the land slopes of the areas of interest are display, wherein [0240] teaches determining slope and coordinating slope with a user’s desired zones, fields, or areas of interest, and wherein [0224] teaches the data associated with the slope, such as the position and elevation data, can be stored for further consideration, and wherein [0174] teaches there are a plurality of databases that may each pertain to different characteristics of the agronomics; see also: [0023-0025, 0117, 0181]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the  claimed invention to modify the combination of Sauder and Starr to incorporate the further teachings of Starr to include wherein the height data are generated as the first field work data by the first sensor while the farm work machine travels in the agricultural work field, and 29Attorney Docket No.: KBT-P0061-1wherein the height data are stored as the field shape data in the field map layer. One would have been motivated to do so in order to evaluate an important characteristic of land area that impacts the performance of the crop, wherein the slope can provide information on how the land area accumulates water or run-off in certain zones (Starr, [0224]). By incorporating the teachings of Starr, one would have been able to improve agronomics in a field by allowing the agricultural devices to automatically take appropriate action (Starr, [0159]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Shuler et al. (US 20160275218 A1).

Regarding claim 6, Sauder anticipates all the limitations of claim 5 above.
However, Sauder does not explicitly teach 10wherein contour data of the agricultural field is generated based on a traveling route contained in the first field work data generated by traveling of the tractor along the outer circumference of the field, and wherein the contour data are stored as the field shape data in the field map layer.  
From the same or similar field of endeavor, Shuler teaches 10wherein contour data of the agricultural field is generated based on a traveling route contained in the first field work data generated by traveling of the tractor along the outer circumference of the field (paragraph [0051] teaches producing a contour map of the agricultural area, wherein paragraph [0058] teaches the three-dimensional topographic survey of the agricultural area is based on the outer boundary around actual portions of the farm, wherein  paragraph [0041] teaches the survey equipment can be operated such that the actual positions and movements of the equipment are determined and the paths (i.e. traveling route) are optimized, wherein paragraph [0037] the land is surveyed using agricultural equipment including tractors; see also: [0019, 0028]), 
and wherein the contour data are stored as the field shape data in the field map layer  (Fig. 2A and [0051] teach a contour map overlaid over a map illustration of the agricultural area, wherein paragraph [0058] teaches the three-dimensional topographic survey of the agricultural area is based on the outer boundary around actual portions of the farm, wherein [0105] teaches the system includes one or more databases for storing information, such as in the form of a relational database; see also: [0049, 0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauder to incorporate the teachings of Shuler to include wherein contour data of the agricultural field is generated based on a traveling route contained in the first field work data generated by traveling of the tractor along the outer circumference of the field, and wherein the contour data are stored as the field shape data in the field map layer. One would have been motivated to do so in order to improve crop yield and irrigation by producing a three-dimensional soil model that can extend beyond mere conventional computer processing operations (Shuler, [0025]). By incorporating the teachings of Shuler, one would have been able to optimize the implementation for mass haul based on three-dimensional soil modeling (Shuler, [0008]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sauder et al. (US 20180146612 A1) in view of Basso (US 20180181893 A1).

Regarding claim 8, Sauder anticipates all the limitations of claim 5 above.
Sauder further anticipates wherein unit traveling yield data are generated as the second field work data in association with a traveling position of the harvesting 5machine when the harvesting machine travels to harvest crops in the agricultural field ([0005] teaches a harvester that harvests crops, wherein the system produces a coverage map that displays regions that have already been harvested by the harvester, wherein [0038] teaches monitoring agricultural data including yield and field data, such as harvest data, and wherein [0080-0081] teach any moving vehicle or apparatus can use position and kinematic sensors that are programmed to determine location; see also: [0076]),
However, Sauder does not explicitly teach and wherein the unit traveling yield data are associated with the common field blocks, and wherein a yield per a common field block of the agricultural field is 10calculated from the unit traveling yield data and stored in the second field work layer.  
From the same or similar field of endeavor, Basso teaches and wherein the unit traveling yield data are associated with the common field blocks ([0077] teaches the actual yield of the plant is measured as a function of location on the field, such as the local actual yield per unit area as a function of position, as well as in [0093] teaches the actual yield is measured as the local actual yield per unit area, wherein Fig. 3 and [0107] teach a series of field yield maps as a function of position, thus indicating spatial yield variability across the field, and wherein [0048] teaches the fields comprise productivity zones with yield zone boundaries within a field that are determined based on the crop of interest; see also: [0013, 0078]
and wherein a yield per a common field block of the agricultural field is 10calculated from the unit traveling yield data and stored in the second field work layer ([0077] teaches the actual yield of the plant is measured as a function of location on the field, such as the local actual yield per unit area as a function of position, wherein any conventional harvesting apparatus, such as a harvester, can include a means for measuring and reporting position and plant harvested, as well as in [0093] teaches the actual yield is measured as the local actual yield per unit area, and wherein [0048] teaches the fields comprise productivity zones with yield zone boundaries that are determined based on the crop of interest, and wherein [0095] teaches the computer can store the process steps of the invention in a storage medium; see also: Fig. 13, [0013, 0078, 0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauder to incorporate the teachings of Basso to include and wherein the unit traveling yield data are associated with the common field blocks, and wherein a yield per a common field block of the agricultural field is 10calculated from the unit traveling yield data and stored in the second field work layer. One would have been motivated to do so in order to utilize the actual yield confirm crop model state at the end of the growing system and re-initialize a crop model for the next growing season with the additional year’s yield and weather data (Basso, [0077]). By incorporating the teachings of Basso, one would have been able to determine whether cultivation is worthwhile by providing a crop model with a yield probability distribution (Basso, [0004]).

Regarding claim 10, Sauder anticipates all the limitations of claim 9 above.
However, Sauder does not explicitly teach wherein the farm work plan information includes an implemented crop species, an implemented farm work timing, and a 20farm work machine to be introduced.  
From the same or similar field of endeavor, Basso teaches wherein the farm work plan information includes an implemented crop species ([0088] teaches the distributed crop management parameters can include a plurality of different growth strategies based on one or more crop species, wherein the plan is for a land plot, as well as in [0093] teaches the plant planted in the field based on the plan can be two or more different plant species in different regions of the field; see also: [0085]), 
an implemented farm work timing ([0069] teaches producing an updated management item for the initial crop plan including an updated irrigation schedule relative to the initial plan, as well as in [0067] teaches producing an updated management item for the initial crop plan including an updated fertilization schedule, as well as in [0065] teaches producing an updated management item for the initial crop plan including an updated pest management schedule, as well as in [0088] teaches the crop management parameters include a plurality of different growth strategies based on possible tilling plants, pest management schedules, irrigation schedules, fertilization schedules, and more; see also: [0049, 0052, 0060]), 
and a 20farm work machine to be introduced ([0072] teaches the plant is harvested at the planned final time specified in the initial or updated crop management plan, wherein [0077] teaches the plants are harvested using a combine harvester, as well as in [0093] teaches the land plot desirable for cultivation receives a crop management plant to optimize crop yield, wherein the crop yield is determined using the combine harvester; see also: [0094).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauder to incorporate the teachings of Basso to include wherein the farm work plan information includes an implemented crop species, an implemented farm work timing, and a 20farm work machine to be introduced. One would have been motivated to do so in order to produce an updated plan for a given field that can increase crop yield and optimize crop and field parameters (Basso, abstract). By incorporating the teachings of Basso, one would have been able to increase the crop yield by updating the fertilization schedule (Basso, [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rikimaru et al. (US 20110222738 A1) discloses s a vegetation growth condition analysis based on correlation based on images of cultivation field blocks
Nicolle et al. (US 20160084636 A1) discloses a vehicle designed to collect information along the direction of progression X-X’ including measuring the altitude 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683